Judge GREENE
concurring in part and dissenting in part.
With the exception of the majority’s treatment of the issue of constructive delivery of the undistributed income and capital gains, I concur in the majority opinion. With respect to the issue of constructive delivery, I dissent.
*155I question whether there is sufficient competent evidence in the record to support the finding of fact that the Wagner Trustees considered the undistributed income and capital gains to be Davis Hospital’s property. This finding was based in large part on a resolution passed by the Wagner Trustees in December of 1983, approximately thirty-seven years after inception of the trust. Therefore, the resolution does not reveal the Wagner Trustees’ intent prior to 1983.
However, assuming that there is competent evidence to support this finding of fact, it does not support a conclusion that there was a constructive delivery of the undistributed income and capital gains. Constructive delivery requires more than intent. It requires an “unequivocal act” resulting in the surrender of control over the funds. Cf. Sinclair, 231 N.C. at 352-53, 57 S.E.2d at 399 (constructive delivery of note). Here, the majority holds that the filing of the tax returns reporting the income and capital gains as having been distributed is the necessary unequivocal act surrendering control. I disagree. The tax return entries did no more than give the trust a tax break. It did not result in the surrender of control over the funds. In fact, the Davis Hospital trustees were not even aware of the tax return entries. Furthermore, there is nothing in the record which would show that the Wagner Trustees in any way segregated the funds or made any bookkeeping entry to reflect the transfer of the income or capital gains to Davis Hospital. I see no unequivocal act resulting in the loss of control and therefore no constructive delivery of the undistributed income and capital gains. Accordingly, I would reverse the judgment of the trial court.